DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/23/2020, with respect to the rejection(s) of claim(s) 1-27 under 35 U.S.C. 112(b) as being indefinite, claim 7 under 35 U.S.C. 112(d) as being of improper dependent form, and claims 1-5, 7, 9, 12, 14-18, 20, 22, 25, and 27 under 35 U.S.C. 102(a)(1) as being anticipated by Yoo et al. (U.S. Pat. App. Pub. 2010/0318632) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ulupinar et al. (U.S. Pat. App. Pub. 2016/0006805).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 9-18, 20, and 22-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ulupinar et al. (U.S. Pat. App. Pub. 2016/0006805), hereinafter Ulupinar.

Regarding claim 1, Ulupinar disclosed a network node configured to adjust chunk size (transport accelerator TA, i.e., network node, ¶[0049]), the network node comprising:
processing circuity having a processor and memory, the memory including executable instructions which, when executed by the processor, configure the processor (processor, memory, code, ¶0047]) to:

dynamically adjust a chunk size for caching each of a plurality of segments of at least a portion of content, the dynamic adjustment of the chunk size being based on the at least one measured performance characteristic associated with the network (content comprising fragments, i.e., segments, ¶[0048]; buffering, i.e., caching, fragments, ¶[0051]; TA comprising connection manager CM and request manager RM, ¶[0050]; CM dynamically determining a target chunk size based on, e.g., current network conditions or download speeds, i.e., at least one measured performance characteristic, ¶[0078]; chunk size selected proportional to an estimated congestion window as experienced by a content server, i.e., determined measured performance characteristic, ¶[0074]); and
cause transmission of a content request, according to the dynamic adjustment of the chunk size, for at least one segment of the plurality of segments of at least the portion of the content (RM using target chunk size to form requests, ¶[0071]; making, i.e., transmitting, requests to the server, ¶[0072]).

Regarding claim 2, Ulupinar disclosed the network node wherein the memory includes further instructions which, when executed by the processor, configure the processor to:
determine at least one client request characteristic for the content, the dynamic adjustment of the chunk size for caching each of the plurality of segments of at least the portion of content being based on the at least one client request characteristic (adjusting chunk size according to the size, i.e., request characteristic, of the fragment requested by a UA, i.e., client request, ¶[0070]).

Regarding claim 3, Ulupinar disclosed the network node wherein the at least one client request characteristic for the content includes at least one of:
a duration of a segment; and
segment size (size of requested fragment, ¶[0070]).


analyze at least one of at least one measured performance characteristic (using, i.e., analyzing, monitored/collected, i.e., measured, download statistics, i.e., performance characteristics, ¶[0068], [0078]) and at least one client request characteristic (basing chunk size on fragment size, ¶[0070], [0076]);
determine a predicted chunk size based on the analysis (determining a target chunk size, i.e., predicted chunk size, based on, e.g., current network conditions, ¶[0078]); and
the dynamic adjustment of the chunk size being based on the predicted chunk size (computing, i.e., adjusting, chunk size based on target chunk size, ¶[0079]).

Regarding claim 5, Ulupinar disclosed the network node wherein the analysis includes analyzing:
previous values of the at least one measured performance characteristic (adjusting chunk size based on average download rate, ¶[0109], calculating the average inherently requiring previous values of download rate); and
at least one size of a previously adjusted chunk size (calculating chunk size based on initial chunk size, i.e., previously adjusted chunk size, ¶[0080]).

Regarding claim 7, Ulupinar disclosed the network node wherein the at least one measured performance characteristic associated with the network includes at least one from a group consisting of:
origin server feedback;
network node usage; and
network usage (download rate, ¶[0068]).

Regarding claim 9, Ulupinar disclosed the network node wherein the memory includes further instructions which, when executed by the processor, configure the processor to
receive a client request for the content (receive requests from UAs, i.e., clients, ¶[0060]); and


Regarding claim 10, Ulupinar disclosed the network node wherein the dynamic adjustment of the chunk size for caching each of the plurality of segments of at least the portion of content is performed at a predefined time interval (adjusting chunk size periodically, ¶[0245]).

Regarding claim 11, Ulupinar disclosed the network node wherein the memory includes further instructions which, when executed by the processor, configure the processor to:
determine a lower chunk size limit for the chunk size based on at least one operational characteristic of the network node (determining Cmin, target minimum chunk size, ¶[0075]);
determine an upper chunk size limit for the chunk size based on at least one operational characteristic of the network node (determining Cmax, target maximum chunk size, ¶[0075]); and
the dynamic adjustment of the chunk size for caching each of the plurality of segments of at least the portion of content being bound by the lower chunk size limit and upper chunk size limit (ensuring chunk size is at least Cmin, ¶[0077]; Cmax an upper bound on chunk size, ¶[0072]).

Regarding claim 12, Ulupinar disclosed the network node wherein the content request, according to the dynamic adjustment of the chunk size for caching each of the plurality of segments of at least the portion of content, is transmitted to one of a group consisting of a file system of the network node and an origin server (making, i.e., transmitting, requests to the server, i.e., origin server, ¶[0072]).

Regarding claim 13, Ulupinar disclosed the network node wherein the memory further includes executable instructions which, when executed by the processor, configure the processor to:
dynamically adjust the chunk sizes for a plurality of network nodes (adjusting chunk size for requests, ¶[0071]; receiving requests from a plurality of UAs, i.e., network nodes, ¶[0060]); and


Regarding claim 14, Ulupinar disclosed a method for a network node (transport accelerator TA, i.e., network node, ¶[0049]) configured to adjust chunk size, the method comprising:
determining at least one measured performance characteristic associated with a network (collecting statistics regarding download time/rate for chunk requests to determine whether a chunk request is too slow, i.e., determining measured performance characteristics, ¶[0068]);
dynamically adjusting a chunk size for caching each of a plurality of segments of at least a portion of content, the dynamic adjustment of the chunk size being based on the at least one measured performance characteristic associated with the network (content comprising fragments, i.e., segments, ¶[0048]; buffering, i.e., caching, fragments, ¶[0051]; TA comprising connection manager CM and request manager RM, ¶[0050]; CM determining a target chunk size based on, e.g., current network conditions or download speeds, i.e., at least one measured performance characteristic, ¶[0078]; chunk size selected proportional to an estimated congestion window as experienced by a content server, i.e., determined measured performance characteristic, ¶[0074]); and
causing transmission of a content request, according to the dynamic adjustment of the chunk size, for at least one segment of the plurality of segments of at least the portion of the content (RM using target chunk size to form requests, ¶[0071]; making, i.e., transmitting, requests to the server, ¶[0072]).

Regarding claim 15, Ulupinar disclosed the method further comprising determining at least one client request characteristic for the content, the dynamic adjustment of the chunk size for caching each of the plurality of segments of at least the portion of content being based on the at least one client request characteristic (adjusting chunk size according to the size, i.e., request characteristic, of the fragment requested by a UA, i.e., client request, ¶[0070]).


a duration of a segment; and 
segment size (size of requested fragment, ¶[0070]).

Regarding claim 17, Ulupinar disclosed the method further comprising:
analyzing at least one of at least one measured performance characteristic (using, i.e., analyzing, monitored/collected, i.e., measured, download statistics, i.e., performance characteristics, ¶[0068], [0078]) and at least one client request characteristic (basing chunk size on fragment size, ¶[0070], [0076]);
determining a predicted chunk size based on the analysis (determining a target chunk size, i.e., predicted chunk size, based on, e.g., current network conditions, ¶[0078]); and
the dynamic adjustment of the chunk size being based on the predicted chunk size (computing, i.e., adjusting, chunk size based on target chunk size, ¶[0079]).

Regarding claim 18, Ulupinar disclosed the method wherein the analysis includes analyzing:
previous values of the at least one measured performance characteristic (adjusting chunk size based on average download rate, ¶[0109], calculating the average inherently requiring previous values of download rate); and
at least one size of a previously adjusted chunk size (calculating chunk size based on initial chunk size, i.e., previously adjusted chunk size, ¶[0080]).

Regarding claim 20, Ulupinar disclosed the method wherein the at least one measured performance characteristic associated with the network includes at least one from a group consisting of:
origin server feedback;
network node usage; and
network usage (download rate, ¶[0068]).

Regarding claim 22, Ulupinar disclosed the method further comprising

the dynamic adjustment of the chunk size for caching each of the plurality of segments of at least the portion of the content being based on a number of client requests received for the content (computing chunk size based on queued fragment requests, i.e., number of client requests received, ¶[0062]-[0063]).

Regarding claim 23, Ulupinar disclosed the method wherein the dynamic adjustment of the chunk size for caching each of the plurality of segments of at least the portion of content is performed at a predefined time interval (adjusting chunk size periodically, ¶[0245]).

Regarding claim 24, Ulupinar disclosed the method further comprising:
determining a lower chunk size limit for the chunk size based on at least one operational characteristic of the network node (determining Cmin, target minimum chunk size, ¶[0075]);
determining an upper chunk size limit for the chunk size based on at least one operational characteristic of the network node (determining Cmax, target maximum chunk size, ¶[0075]); and
the dynamic adjustment of the chunk size for caching each of the plurality of segments of at least the portion of content being bound by the lower chunk size limit and upper chunk size limit (ensuring chunk size is at least Cmin, ¶[0077]; Cmax an upper bound on chunk size, ¶[0072]).

Regarding claim 25, Ulupinar disclosed the method wherein the content request, according to the dynamic adjustment of the chunk size for caching each of the plurality of segments of at least the portion of content, is transmitted to one of a group consisting of a file system of the network node and an origin server (making, i.e., transmitting, requests to the server, i.e., origin server, ¶[0072]).

Regarding claim 26, Ulupinar disclosed the method further comprising:
dynamically adjusting the chunk sizes for a plurality of network nodes (adjusting chunk size for requests, ¶[0071]; receiving requests from a plurality of UAs, i.e., network nodes, ¶[0060]); and
causing transmission of data defining the dynamic adjustment of the chunk sizes to use for corresponding content requests to at least one of a group consisting of the plurality of network nodes and 

Regarding claim 27, Ulupinar disclosed a network node configured to adjust chunk size (transport accelerator TA, i.e., network node, ¶[0049]), the network node comprising:
chunk adjustment processing circuitry (processor providing logic circuits, ¶[0047]) configured to:
determine at least one measured performance characteristic associated with a network (collecting statistics regarding download time/rate for chunk requests to determine whether a chunk request is too slow, i.e., determining measured performance characteristics, ¶[0068]);
dynamically adjust a chunk size for caching each of a plurality of segments of at least a portion of content, the dynamic adjustment of the chunk size being based on the at least one measured performance characteristic associated with the network (content comprising fragments, i.e., segments, ¶[0048]; buffering, i.e., caching, fragments, ¶[0051]; TA comprising connection manager CM and request manager RM, ¶[0050]; CM determining a target chunk size based on, e.g., current network conditions or download speeds, i.e., at least one measured performance characteristic, ¶[0078]; chunk size selected proportional to an estimated congestion window as experienced by a content server, i.e., determined measured performance characteristic, ¶[0074]); and
cause transmission of a content request, according to the dynamic adjustment of the chunk size, for at least one segment of the plurality of segments of at least the portion of the content (RM using target chunk size to form requests, ¶[0071]; making, i.e., transmitting, requests to the server, ¶[0072]).

Allowable Subject Matter
Claims 6, 8, 19, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571) 272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSEPH R MANIWANG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441